DETAILED ACTION

Application Status
	Claims 1-8 are pending and have been examined in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, “a steering apparatus of a vehicle having a mounting structure configured to fixedly mount a rack housing of a gear box on a vehicle body part, the mounting structure comprising: a coupling part…having a coupling hole formed therein; a mounting part…having a mounting hole formed therein; a nut pipe installed at the mounting part and provided with an insertion part formed at and end thereof so as to pass through the mounting hole of the mounting part; a washer…and a bolt”. These limitations in combination with the other features and limitations recited in claim 1 were not reasonably found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses mounting structures for mounting a steering gearbox on a vehicle body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616